Citation Nr: 1135668	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-41 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972 in the United States Army and from February 1974 to September 1975 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which reopened a claim for service connection for PTSD and then denied entitlement to service connection on the merits.  In June 2007 the Board remanded the case for a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in July 2007, the Veteran indicated that he no longer desired a hearing before a Veterans Law Judge.  Accordingly, no hearing was scheduled at that time.

In April 2008, the Board reopened the claim and remanded the case for additional development.  In November 2010, the Board remanded the case as the Veteran had appointed new counsel, and the attorney had requested a hearing on the Veteran's behalf.  The requested hearing was held before the undersigned in March 2011.  The Veteran also testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO in May 2005.  Transcripts of the hearings are associated with the claims files.


FINDINGS OF FACT

1.  The recovery of a body by the U.S.S. Coronado while the Veteran was stationed aboard is verified.

2.  The Veteran is currently diagnosed with PTSD, and a competent and credible medical opinion relates such to the verified recovery of a body.



CONCLUSION OF LAW

The criteria for service connection of PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The benefit sought on appeal is herein granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  To the extent that the Veteran submitted additional evidence directly to the Board at the time of his March 2011 hearing, he has waived initial RO consideration of that evidence.  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304 was amended on July 13, 2010.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  In this case, the Veteran has not alleged, nor does the evidence show, that his stressor is related to the fear of hostile military or terrorist activity.  Thus, further discussion of the 2010 amendment is unnecessary.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Historically, a March 1995 private psychiatric evaluation diagnosed the Veteran with PTSD.  The Board notes that the report indicated that the Veteran had participated in the Vietnam conflict; however, the record fails to show any military service in Vietnam.  The Veteran has since clarified that he served during the Vietnam era, but was not claiming service in the Vietnam War.  

The Veteran has alleged numerous stressor events.  Prior to the Board's April 2008 decision, the Veteran's reported stressors included the picking up from the water and transportation of decomposing bodies of people killed during the Turkish invasion of Cyprus, participation in the evacuation of Americans from Cyprus, conflicts with his superiors, racial discrimination, and death threats from fellow seamen.

The Veteran currently cites several stressors from his tour of duty with the Navy on the U.S.S. Coronado that he contends led to his PTSD.  Among these is that in the summer of 1974 he was aboard the U.S.S. Coronado when the ship picked up a body out of the waters off the coast of Cyprus.  After retrieval, he reported that the body was placed in the hanger where he had his battle station.  He testified that the human remains were decomposed and that it was reported that the body was put in cold storage "where we have our food" until it was dropped off at another port.  The Board took notice in its April 2008 decision that the Turkish invasion of Cyprus took place between July 1974 and August 1974.  

A review of the deck log book of the U.S.S. Coronado verifies that on August 1, 1974, the dead body of a male Caucasian in an advanced state of decomposition was picked up from the sea.  The remains were held on board until they could be taken to the first available American medical facility for examination and disposal by the authorities.  Personnel records verify that the Veteran was stationed aboard the ship at that time.  His allegations are consistent with the facts and circumstances of his service.  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Numerous VA treatment records have diagnosed PTSD, including an August 2003 VA inpatient treatment record, a February 2007 VA inpatient treatment discharge record, a June 2010 psychiatry note which diagnosed ongoing, severe PTSD, and an August 2010 VA inpatient treatment discharge record.  Several individuals have submitted statements describing changes in the Veteran's behavior and demeanor following his active duty service.  

In March 2010 the Veteran underwent a VA examination which diagnosed PTSD "secondary to traumatic stressors of recovering bodies off the Cyprus [c]oast as well as racial harassment in the Navy."  Later that month, the examiner reviewed the voluminous claims folders and provided an addendum to the examination report; however, the examiner's conclusion that the Veteran had PTSD secondary to traumatic stressors in service remained unchanged.

The evidence of record establishes a current diagnosis of PTSD, the occurrence of a verified stressor event, and a nexus between the diagnosis and stressor.   Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


